El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
■ Hace cerca de ocho años este tribunal, después de un juicio, separó del ejercicio de su profesión de abogado y no-tario a Angel M. Torregrosa. In re Torregrosa, 25 D.P.R. 637. En varias ocasiones desde entonces se solicitó su re-posición. No obstante las razones alegadas en los escritos presentados al efecto y la recomendación favorable de abo-gados y ciudadanos prominentes, esta corte, atendida la gra-vedad del hecho por él realizado y fijo su pensamiento en que las facultades de que está investida sólo deben usarse para el bien de la comunidad y no para satisfacer un sen-timiento de personal piedad o para beneficio o en conside-ración de una persona, familia o ^rupo, no estando conven-cida de la reacción operada en él carácter de Torregrosa en forma tal que no liubiera temor de confiar a su honradez la gestión y defensa de los más delicados asuntos, negó las peticiones.
El 28 de abril último se archivó una nueva solicitud de rehabilitación recomendada por los abogados que ejercen en el distrito de Aguadilla, donde Torregrosa reside y donde se cometió el hecho que dió lugar a su separación. En la recomendación, que está jurada, entre otras cosas, se. dice: “Asimismo declaramos en la forma más enfática que sus excelentes condiciones morales le acreditan como un ciuda-dano probo y honorable, de magnífica reputación general.”
*313A la solicitud se acompañó una certificación del actual Juez de Distrito de Aguadilla, que entre otros particulares dice: “que en las labores a que viene dedicándose ña pro-cedido siempre con acrisolada honradez,” y otras de los Sres. Berga, Acosta, Rivera Zayas, Quiñones y Massari, que han desempeñado los cargos de juez y fiscal del distrito de Aguadilla, todas recomendando favorablemente a Torre-grosa.
Además treinta affidavits de abogados, oficiales públicos y ciudadanos distinguidos del distrito y de la Isla, apoya-ban sin reservas la solicitud.
Siguiendo la pauta marcada en Ex parte Justo A. Casablanca, 32 D.P.R. 667, se señaló el 1 de junio actual, para oir en corte abierta al peticionario y a los abogados y otras personas que desearan declarar. Se ordenó además la no-tificación del señalamiento a las Asociaciones de Abogados de la Isla y a la Comisión de Reputación.
El día señalado compareció el peticionario representado por su abogado Juan B. García Méndez y declararon, a nom-bre de la Comisión de Reputación, el abogado P. Soto Gras, en representación de la Asociación de Abogados de Puerto Rico, los abogados Jacinto Texidor, su Presidente, y Leopoldo Feliú, y por su propio acuerdo, los abogados Salvador Mestre, Juan Valldejuli, Enrique González Mena y Juan B. Soto.
Fueron sus'declaraciones de tal manera convincentes, no-tábase en sus afirmaciones y opiniones tal sinceridad, que el tribunal se dió cuenta en seguida de que no se trataba de uno de esos casos en que por compromiso o simpatía se accede a intervenir. La Comisión de Reputación creyó que sus facultades no se extendían a casos de la naturaleza del presente. La Asociación de Abogados nombró un comité in-vestigador y como resultado de su investigación recomendó decididamente la rehabilitación. Los abogados Mestre, Vall-dejuli, González Mena y Soto, conocedores de la vida de To-*314rregrosa, que describieron, mostraron su plena confianza en él, asegurando algunos que no tendrían inconveniente en confiarle sus propios asuntos o asociarlo a su práctica pro-fesional.
El criterio de esta corte fue bien expresado en una re-solución que dictó en el caso de Casablanca, citado anterior-mente, el 24 de mayo de 1925, (33 D.P.R.), que dice así:
“PoR la Corte: Vista la solicitud presentada, la Corte llega a la conclusión de que cuando a un candidato se le niega la admisión debido a los delitos por él cometidos, para qúe este Tribunal haga uso de su facultad de admitirlo al ejercicio de la profesión, es pre-ciso que tal candidato supla prueba satisfactoria de su presente con-dición moral. No encontramos que tal cosa se haya hecho en este caso. La mera recomendación de abogados no es suficiente. A falta de prueba de una conducta que distinga señaladamente al can-didato, deberá éste pedir y obtener tal ayuda de la abogacía que disipe cualquier fuerte duda que exista de dicha presente condición. No estamos ejercitando la facultad de indultar sino que comparti-mos con la abogacía la responsabilidad de estar razonablemente sa-tisfechos de que una persona admitida a ejercer la abogacía debe ser digna de la confianza pública. 'Se deniega la petición.”
Examinado este caso a la luz de ese criterio, es ne-cesario concluir que todos los requisitos se lian cumplido. La petición fué recomendada desde el principio por los abo-gados del distrito y apoyada luego sin reservas por la Aso-ciación de Abogados de la Isla, In re Hawkins, [4 Boyce 200] (Del.), 87 A. 243, citado en 6 C.J. 615; personas de responsabilidad en el comercio y la agricultura, en el go-bierno municipal y en el Insular, la sostienen, y los abogados que personalmente, declararon bajo juramento en la forma indicada, gozan de gran prestigio, han desempeñado y des-empeñan puestos eminentes y merecen entero crédito a la corte. Ni una sola voz en contra se lia levantado, no obs-tante el tiempo transcurrido y la publicidad dada al seña-lamiento.
Bajo esas circunstancias la corte estima que está justi-ficada en creer y resolver que Torregrosa después de come-*315ter el grave hecho que dió lugar a su separación, realizado cuando aún era joven y no llevaba mnclio tiempo en el ejer-cicio de su profesión, reaccionó y se elevó moralmente, y que la sociedad en cuyo seno lia vivido y la abogacía, con-vencidas de su integridad de carácter actual, desean y pi-den como un acto de justicia que sea rehabilitado.

Siendo ello así, debe declararse con lugar la petición.